Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests an MPI imaging device comprising a first pair of magnet rings in a Halbach dipole configuration and a second pair of magnet rings in a Halbach dipole configuration, as stated in the claim in association with the remaining claim features.
As to claims 2-15, these claims are allowed because each of these claims, either directly or indirectly, depends from the allowed independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-2016/0216353-A1 (Heinen) discloses an MPI imaging device similar to that claimed in the instant claim1 including a pair of magnet rings, however, the magnet rings are not described to be in a Halbach configuration, further it lacks a second pair of ring magnets.
US-2021/0116525-A1 (Franke) discloses an MPI imaging device similar to that claimed in the instant claim 1 including a first pair of magnet rings in a Halbach dipole configuration, however, it lacks a second pair of magnet rings in a Halbach dipole configuration required by the claim (claim 1).
US-2020/0166591-A1 (Pietig) discloses a Halbach magnet arrangement (Fig. 1) which includes multiple pair of Halbach magnet rings and it mentions potential use of the magnet may be in the field of MRI; however, it does not mention anything about its application in the field of MPI. Since Pietig is silent regarding MPI, it remains unclear if it would have been obvious to a person having ordinary skill to modify the preceding reference (Franke) with (Pietig) to arrive at the invention described in instant claim 1.
US-2018/0206757-A1 (Goodwill) discloses an MPI imaging device similar to that claim in instant claim 1, including a first pair of Halbach magnet (Fig. 1C), however, the Halbach magnet does not appear to be a ring magnet. Further, it lacks a second pair of Halbach magnet. 


Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852